                                                                                   JS-6
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-00018 AG (DFMx)            Date                           April 1, 2019
 Title       KATRINA EISINGER ET AL. V. CITY OF ANAHEIM ET AL.




 Present: The Honorable       ANDREW J. GUILFORD
          Melissa Kunig                         Not Present
           Deputy Clerk                  Court Reporter / Recorder           Tape No.
       Attorneys Present for Plaintiffs:            Attorneys Present for Defendants:

 Proceedings:           [IN CHAMBERS] ORDER REGARDING MOTION TO
                        REMAND

This state law case is in federal court because of a few lines in Plaintiffs’ seventeen-page
complaint. Those lines generally reference the United States Constitution, the First, Fourth,
and Fourteenth Amendments, and one Supreme Court decision—Monell v. Department of Social
Services, 436 U.S. 638 (1978). (See Compl., Dkt. No. 1-1 at ¶¶ 1, 5, 85.)

But Plaintiffs say that the federal language in their complaint is “incidental” and that none of
their state law claims “necessarily depend on the resolution of any federal law,
including Monell-related doctrines”. (Reply, Dkt. No. 15 at 6-7.) True to this belief, Plaintiffs
agreed to revise their complaint and delete any federal language in their complaint, provided
Defendants stipulate to remanding this case. (Mot., Dkt. No. 12 at 13.) But Defendants
refused. (Id.) And curiously, instead of seeking leave to amend, Plaintiffs filed this remand
motion, asking the Court to send this case back to state court despite the complaint’s current
references to federal law.

The Court is concerned about the parties’ inability to resolve this somewhat trivial
jurisdictional dispute on their own, especially after facilitating discussions on this very topic at
a recent scheduling conference. And as the Court considers how best to handle the issues
presented by Plaintiffs’ motion, an important quote comes to mind: “[n]othing is to be more
jealously guarded by a court than its jurisdiction.” United States v. Ceja-Prado, 333 F.3d 1046,
1051 (9th Cir. 2003) (citation omitted).



                                      CIVIL MINUTES – GENERAL
                                              Page 1 of 3
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-00018 AG (DFMx)            Date                         April 1, 2019
 Title       KATRINA EISINGER ET AL. V. CITY OF ANAHEIM ET AL.


With this in mind, the Court employs Federal Rule of Civil Procedure 12, which authorizes
the Court to, on its own authority, strike from a pleading “any redundant, immaterial,
impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). Based on Plaintiffs’ current position
that the federal language is “incidental” and unnecessary to their state law claims, the Court
STRIKES the following language from Plaintiffs’ complaint:
     • “the United States Constitution and” (Compl. at ¶ 1);
     • “and their rights under the First, Fourth and Fourteenth Amendments to the United
        States Constitution and his rights under Article 1, Sections 1, 7 and/or 13 of the
        United States Constitution” (id. at ¶ 85).
The Court also STRIKES paragraph five of Plaintiffs’ complaint, which contains the Monell
reference. (See id. at ¶ 5.)

Separate from the stricken language, the parties assert no other grounds for this Court to
exercise jurisdiction over this case. “If at any time before final judgment it appears that the
district court lacks subject matter jurisdiction, the case shall be remanded.” See 28 U.S.C. §
1447(c). Consequently, remand is appropriate. The Court therefore REMANDS this case to
Orange County Superior Court.

As for the attorney fee request, Plaintiffs argue that Defendants should pay for costs
associated with the present motion because Defendants lacked an objectively reasonable basis
for removal. (Mot. at 14.) When a case is remanded, “[28 U.S.C.] Section 1447(c) authorizes
courts to award costs and fees [incurred as a result of removal], but only when such an award
is just.” Martin v. Franklin Capital Corp., 546 U.S. 132, 138 (2005). This generally includes an
attorney fee award “where the removing party lacked an objectively reasonable basis for
seeking removal.” Id. at 141. But “[in] applying this rule, district courts retain discretion to
consider whether unusual circumstances warrant departure from the rule in a given case. For
instance, a plaintiff’s delay in seeking remand or failure to disclose facts necessary to
determine jurisdiction may affect the decision to award attorney fees.” Id.

Here, the Court concludes that an award of attorney fees wouldn’t serve the interest of justice.
At the time Defendants removed this case, Defendants had an objectively reasonable basis for
removal. Indeed, Plaintiffs’ complaint contained numerous references to federal law, including
one allegation that appeared to assert a federal claim under Monell. (See Compl. at ¶¶ 1, 5, 85.)
And although Plaintiffs blame the present motion on Defendants’ refusal to stipulate to
                                     CIVIL MINUTES – GENERAL
                                             Page 2 of 3
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-00018 AG (DFMx)            Date                            April 1, 2019
 Title       KATRINA EISINGER ET AL. V. CITY OF ANAHEIM ET AL.


remand, Plaintiffs are equally at fault. Plaintiffs could have avoided all the proceedings in this
Court by simply removing, at the outset of this case, the language in their complaint they now
describe as “incidental” and unnecessary. The Court therefore DENIES Plaintiffs’ request for
fees.

The Court GRANTS IN PART Plaintiffs’ motion to remand. (Mot., Dkt. No. 12.) The Court
REMANDS this case to Orange County Superior Court. All other pending matters are
VACATED.




                                                                                             :   0
                                                      Initials of Preparer       mku




                                     CIVIL MINUTES – GENERAL
                                             Page 3 of 3
